In an action, inter alia, to recover damages for wrongful termination of an insurance policy, the defendant Lancer Insurance Company appeals from (1) an order of the Supreme Court, Nassau County (Winslow, J.), entered November 2, 2005, which, after a hearing, determined, among other things, that the notice of cancellation of the policy was defective, and (2) an amended order of the same court dated January 25, 2006, which, inter alia, in effect, referred certain issues to the Justice who directed the hearing.
Ordered that the appeals are dismissed, with one bill of costs.
The order entered November 2, 2005, and the amended order dated January 25, 2006, are not appealable as of right, as no appeals lie as of right from orders that do not decide motions made on notice (see CPLR 5701 [a] [2]), and we decline to grant leave to appeal (see CPLR 5701 [c]). Schmidt, J.P., Rivera, Krausman and Florio, JJ., concur.